DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. Pub. 2017/0194211) and Tsuboi (U.S. Pub. 2017/0345750).
Regarding claims 1 and 14, Lai [Figs.1-9] and Tsuboi [Figs.11-26] disclose a method of manufacturing a semiconductor device, comprising steps of:
(a) providing an SOI substrate having a semiconductor substrate [SB], an insulating layer [BOX] formed on the semiconductor substrate, and a semiconductor layer [SL] formed on the insulating layer [Tsuboi; Fig.11];
(b) after the (a), forming a first conductive film [PS] on the semiconductor layer [Tsuboi; Fig.16];
(c) after the (b), forming a first insulating film [CAP] on the first conductive film [Tsuboi; Fig.17];
(d) after the (c), patterning the first conductive film and the first insulating film, thereby forming a gate pattern and a cap film [Tsuboi; Fig.18];
(e) after the (d), implanting an impurity into the semiconductor layer located on both sides of the gate pattern, thereby forming a first impurity region [EX2,SD2] [Tsuboi; Figs.19,25; Para.110];
(f) after the (e), forming a first sidewall spacer [SW] made of a second insulating film on a side surface of the gate pattern [Tsuboi; Fig.26];
(g) after the (f), forming a second conductive film [71] on the first impurity region [25] so as to cover the gate pattern [44], the cap film [60], and the first sidewall spacer [46] [Lai; Figs.4-5];
(h) after the (g), performing a polishing process to the second conductive film until the cap film is exposed [Lai; Figs.5-6];
(i) after the (h), patterning a part of the second conductive film, thereby forming a pad layer [70] made of the remaining second conductive film [Lai; Figs.6-7]; and
(j) after the (i), filling a portion, from where the second conductive film has been removed, with a third insulating film [81] [Lai; Figs.7-9];

a method of manufacturing a semiconductor device, comprising steps of:
(a) forming a first conductive film on a semiconductor substrate;
(b) after the (a), forming a first insulating film on the first conductive film;
(c) after the (b), patterning the first conductive film and the first insulating film, thereby forming a gate pattern and a cap film;
(d) after the (c), implanting an impurity into the semiconductor substrate located on both sides of the gate pattern, thereby forming a first impurity region;
(e) after the (d), forming a first sidewall spacer made of a second insulating film on a side surface of the gate pattern;
(f) after the (e), forming a second conductive film on the first impurity region so as to cover the gate pattern, the cap film, and the first sidewall spacer;
(g) after the (e), performing a polishing process to the second conductive film until the cap film is exposed;
(h) after the (g), patterning a part of the second conductive film, thereby forming a pad layer; and
(i) after the (h), filling a portion from where the second conductive film has been removed, with a third insulating film. [Discussed above in the treatment of claim 1].

It would have been obvious to combine the methods of Lai and Tsuboi, since it is obvious to combine prior art elements according to known methods to yield predictable results. Further, it would have been obvious to apply one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 8-9, Lai and Tsuboi fail to explicitly disclose
wherein the second conductive film is made of silicon;
and 
wherein the first insulating film and the third insulating film are made of silicon oxide, and wherein the second insulating film is made of silicon nitride.
However, silicon is widely used as a conductive contact plug, and silicon oxide and silicon nitride layers are commonly used in combination for their difference in etch selectivity. It would have been obvious to provide the materials as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 2-7, 10-13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
further comprising a step of:
(k) after the (j), performing a polishing process to the cap film, the first sidewall spacer, the third insulating film, and the pad layer until the cap film is removed and the gate pattern is exposed;

wherein the (g) further includes a step of forming a fifth insulating film on the second conductive film by a coating method, and 
wherein the fifth insulating film is removed by the polishing process in the (h);

further comprising steps of:
(p) after the (j), making an upper surface of the pad layer recede such that the upper surface of the pad layer becomes lower than an upper surface of the gate pattern;
(q) after the (p), forming a sixth insulating film on the pad layer so as to cover the gate pattern, the cap film, and the first sidewall spacer;
(r) after the (q), performing an anisotropic etching to the sixth insulating film and the cap film, thereby removing the cap film and forming a second sidewall spacer made of the sixth insulating film on the side surface of the gate pattern;
(s) after the (r), forming a first silicide layer and a second silicide layer on the upper surface of the gate pattern and the upper surface of the pad layer exposed from the second sidewall spacer, respectively;
(t) after the (s), forming a seventh insulating film on the first silicide layer and the second silicide layer;
(u) after the (t), performing a polishing process to the seventh insulating film such that the second silicide layer formed on the upper surface of the pad layer is covered with the seventh insulating film and the first silicide layer formed on the upper surface of the gate pattern is removed;
(v) after the (u), removing the gate pattern and filling a portion, from where the gate pattern has been removed, with a metal film; and
(w) after the (v), performing a polishing process to the seventh insulating film until the second silicide layer is exposed;

further comprising a step of: 
(j) after the (i), forming a silicide layer on an upper surface of the pad layer, 
wherein each of the first conductive film and the second conductive film is made of silicon;

further comprising steps of: 
(k) between the (e) and the (f), implanting an impurity into the semiconductor substrate located on both sides of the gate pattern via the first sidewall spacer, thereby forming a second impurity region having an impurity concentration higher than that of the first impurity region; and 
(l) between the (k) and the (f), forming a silicide layer on the second impurity region, 
wherein, in the (f), the second conductive film is formed on the silicide layer, and 
wherein the second conductive film is composed of a stacked film including a barrier metal film and a metal film formed on the barrier metal film;

further comprising a step of: 
(m) before the (a), performing an etching process to a part of the semiconductor substrate, thereby forming a projection that projects from an upper surface of the semiconductor substrate, 
wherein the gate pattern and the pad layer are formed on the upper surface of the semiconductor substrate so as to cover an upper surface and a side surface of the projection;

further comprising a step of: 
(n) before the (a), forming a trench in the semiconductor substrate and filling the trench with a fourth insulating film, thereby forming an element isolation portion, 
wherein the third insulating film is located on the element isolation portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822